/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This Final Office Action is in response to Application Serial 17/163,728. In response to the Examiner’s Action filed March 29, 2022, Applicant amended claims 1-20.  Claims 1- 20 are pending in this application and have been rejected below.


Response to Amendments
Claims 1-20 are pending in this application. Claims 1-20 are pending and are rejected below.

The 35 U.S.C. 101 rejection of claims 1-20 have been fully considered in light of the 2019 Revised PEG Guidance.  The Applicant’s arguments are not persuasive. The claims 1-20 are rejected under 35 U.S.C. 101, see below.


The 35 U.S.C. 102 rejection of claims 1-14 have been fully considered in light of the 2019 Revised PEG Guidance.  The Applicant’s arguments are not persuasive. The claims 1-20 are rejected, see below.

The 35 U.S.C. 103 rejection of claims 15-20 have been fully considered in light of the 2019 Revised PEG Guidance.  The Applicant’s arguments are not persuasive. The claims 1-20 are rejected, see below.



Response to Arguments

Claim Rejections -35 U.S.C. 101
On pages 13-15, Applicant submits, “… There are no claim elements which in the broadest reasonable interpretation based on plain meaning of words, would encompass managing human behavior or organizing human activity … the amended claims do not recite an abstract idea … - See Alice Corp .Pty V. CLS Bank Int’l, 573 U.S. 208 … in view of the amendments, none of the limitation would fall within any of the abstract groupings of abstract ideas, … claims 1, 8 and 17 are similarly amended… Applicant believes amended independent claims 1, 8 and 17 are patent eligible at Step 2A of the Alice/Mayo test and therefore the subject matter is eligible. … accordingly, withdrawal of the rejection of claims 1, 8 an 17 under 35 U.S.C. 101 is respectfully requested …. Claim 2-7 depend from claim 1. Claims 9-16 depend from claim 8. Claims 18-20 depend from claim 17. These claims are believed patent eligible at least because the base claims from  which the depend are believed patent eligible… withdrawal of the rejection of claims 2-7, 9-16 and 18-20 under 35 U.S.C. 101 is respectfully requested….”.  

Examiner respectfully disagrees. The claims are examined in light of 2019 Revised PEG Guidance. The claims are directed to an abstract idea and the claims are not patent eligible. The claims are rejected under 35 U.S.C. 101, see below.

 

Claim Rejections -35 U.S.C. 102
On pages 13-16, Applicant submits, “… the Office notes Kozloski teaches crowd-sourcing technology may allow a crowd to adjust linkages between individuals and  specific meetings. Applicant respectfully submits Kozloski does not disclose a schedule adjustment device for generating a schedule adjustment plan data structure from a schedule data structure. Kozloski is devoid of disclosure of schedule data elements comprising a schedule data structure. Kozlowski lacks disclosure of a storage device that stores schedule template data structures including schedule template data elements. Kozlowski lacks disclosure of a central processor configured to compare schedule data elements with the schedule template data elements. Kozloski lacks disclosure to generate a schedule adjustment plan data structure, plan from schedule data elements. Independent claims 1 and 8 are amended to contain substantially similar limitations. Independent claim 8 is believed allowable over Kozloski for the same - 16 -7320402.1Applicant: HITACHI, LTD.Application No.: 17/163,728reasons discussed above. On that basis Applicant believes amended independent claims 1 and 8 are allowable over Kozloski. Accordingly, withdrawal of the rejection of claims 1 and 8 under 35 U.S.C. §102 is respectfully requested is respectfully requested. Claims 2-7 depend from claim 1. These claims are believed allowable at least because the base claims from which the depend are believed allowable. Accordingly, withdrawal of the rejection of claims 2-7 under 35 U.S.C. §102 is respectfully requested. 

Examiner respectfully disagrees.  Examiner submits Kozloski (US 2013/0,317,874 A1) discloses a system for planning meeting attendance and calculating an attendance probability value for a potential attendee.   Examiner submits Kozloski [014] –[015], [018], [Figure 2] dislcoses an electronic calendar of the meeting requestor is marked with an indicia of the attendance probability value for the potential attendee, and thus, the marked indicia of an attendance probability is on a calendar is an displayed indication. Further the marked indicia is a data element.  Kozloski [017] and [036] teaches information regarding the acceptance of meetings. Examiner argues, crowd sourcing  and disclosed in Kozloski [021] is used to model attendance nodes and used to generate a probability of attendance.  Kozloski teaches a system and method that is executed on a computer system., Kozloski [038]- [039]

Examiner submits the claims are Examined in light of the Applicant’s amendments,  the claims 1-20 are rejected below.



Claim Rejections -35 U.S.C. 103
On pages 17-18, Applicant submits, “… Claims 15 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over Kozloski and U.S. Publication No. 2011-0131514 to Alberth (hereinafter 'Alberth').  Claims 15 and 16 depend from claim 1. Applicant believes these claims are allowable over the cited references of record at least because these claims depend from claim 1, believed allowable over the cited references of record.  Accordingly, withdrawal of the rejection of claims 15 and 16 under 35 U.S.C. §103 is respectfully requested.  Regarding independent claim 17, the Office concludes Kozloski discloses all claim features as applied to claim 1, with the exception of a displaying step. Application No.: 17/163,728The Office acknowledges Kozloski lacks disclosure of a 'displaying' step and cites Alberth as disclosing the displaying step.  Applicant respectfully submits Kozloski lacks disclosure of the subject matter of independent claim 17, for the same reasons discussed in detail above with respect to independent claims 1 and 8. Alberth does not make up the deficiencies of Kozloski with respect to claim 17.  Applicant respectfully submits neither Kozloski, nor Alberth expressly or inherently disclose or suggest the data structure limitations recited in the amended claims.  In view of the amendments and remarks herein, Applicant believes claim 17 is allowable over the cited references of record, including Kozloski and Alberth whether considered individually or in combination.  Accordingly, withdrawal of the rejection of claim 17 under 35 U.S.C. §103 is respectfully requested. Claims 18-20 depend from claim 17. These claims are believed allowable over the cited references of record at least because they depend from claim 17, believed allowable over the cited references of record. Accordingly, withdrawal of the rejection of claims 18-20 under 35 U.S.C. §103 is respectfully requested. 

Examiner respectfully disagrees with the Applicant’s arguments. The Applicant’s amendments necessitate grounds for a new rejection, see below.
Applicant: HITACHI, LTD.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claim 8) recite , “…….stores schedule template data structures including schedule template data elements ; and… compare[[s]] the schedule  data elements with the schedule template data elements; and generate[[s]] the schedule adjustment plan data structure based on the comparison....”. The claim 17 recites,  “… storing schedule template data elements comparing the schedule data elements with the schedule template data elements and generating the schedule adjustment plan data structure based on the results of the comparison; and displaying the schedule adjustment plan based on the schedule adjustment plan data structure..”  Claims 1-20, in view of the claim limitations, are directed to the abstract idea of  stores schedule template data structures including schedule template data elements ; and… compare[[s]] the schedule  data elements with the schedule template data elements; and generate[[s]] the schedule adjustment plan data structure based on the comparison...” and “ … “… storing schedule template data elements comparing the schedule data elements with the schedule template data elements and generating the schedule adjustment plan data structure based on the results of the comparison; and displaying the schedule adjustment plan based on the schedule adjustment plan data structure…  

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the stores schedule template data structures including schedule template data elements ; and… compare[[s]] the schedule  data elements with the schedule template data elements; and generate[[s]] the schedule adjustment plan data structure based on the comparison...” and “ … “… storing schedule template data elements comparing the schedule data elements with the schedule template data elements and generating the schedule adjustment plan data structure based on the results of the comparison; and displaying the schedule adjustment plan based on the schedule adjustment plan data structure, and thus, the claims are directed to managing personal behavior and commercial or legal interactions (including agreements in the form of contracts legal obligations advertising, marketing or sales activities or behaviors; business relations), and thus, the claims are direct to certain methods of organizing human activity.  

	Further, the claims 2 - 6 (and similarly claims 9,10,11,12,18,19, 20) recite … calculates degree of schedule match between the schedule information and the schedule template information, and determines based on the degree of schedule match whether or not to generate the schedule adjustment plan…, and thus, the claims are directed to a mathematical relationship, and thus the claims are directed to the abstract grouping of mathematical concepts.
Accordingly, the claims are directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of, “ “A schedule adjustment device for generating a schedule adjustment plan data structure from a schedule data structure comprising schedule data elements comprising; the schedule adjustment device comprising: a storage device that”, “a  central processor configured to …,” in claim 1; “The schedule adjustment device according to claim 1, wherein the central processor is further configured to:, in claim 2, 3, 4,5,6,7;  “… A schedule adjustment system comprising: a schedule management terminal; and a schedule adjustment server that is connected coupled to the schedule management terminal through a network, wherein the schedule management terminal is configured to: … ”, 20in claim 8; “the schedule adjustment system”, “the schedule adjustment server”, in claim 9, 10, 11, 12, 13, 14, “the schedule adjustment system”, “the schedule adjustment server” , “ the schedule management terminal” in claim 15; “the schedule adjustment system”, “a schedule management server”, “connected to the network”,  in claim 16;  “A schedule adjustment method for generating a schedule adjustment plan data structure from schedule data elements, and providing the generated schedule adjustment plan data structure to … a display device,…” claim 17,  and no additional elements are positively recited in the claims 18, 19, 20;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea.  Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -  See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the  generates the schedule adjustment plan …, presenting the generated schedule adjustment plan … these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-16, 18-20 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The invention as claimed does not integrate a judicial exception into a practical application, and the claims do not recite an improvement in the function of the computer itself or any other technology or technical field.  


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -  See MPEP 2106.05 (f)


Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions  as evinced by the Applicant’s specification where a control section (CPU) 22, a memory or other internal storage device 26, a hard disk or other external storage device 24, and a network interface 20. These component elements are connected to a bus 28. The schedule adjustment server 2 communicates with the outside through the network interface 20. The internal storage device 26 stores a schedule adjustment program 261 that provides a schedule adjustment function. The schedule adjustment program 261 is installed in the external storage device 14, and is started by the control section (CPU) 22 when the schedule adjustment system begins to operate., [024], [Figure 1].

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to generates the schedule adjustment plan …, presenting the generated schedule adjustment plan …, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);  

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7; 9-16; 18-20 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14,  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by  Kozloski (US 2013/0,317,874 A1).

Regarding Claim 1, (Currently Amended)
A schedule adjustment device for generating a schedule adjustment plan data structure from a schedule data structure comprising schedule data elements comprising a schedule; the schedule adjustment device comprising: a storage device that stores schedule template data structures including schedule template data elements; 

Kozloski teaches FIG. 3 shows a system for planning meeting attendance in accordance with one embodiment of the present invention. The system includes a computer processor 304, at least one meeting requestor 302, and at least one potential attendee 316, the attendance probability value 306 is based on at least, the potential attendee attributes 318 of applicant history of attendance for all meetings 320, history of attendance for similar meetings 322, and/or a number of meetings scheduled on a calendar of the potential attendee 324, Kozloski [027] , [031], and Kozloski teaches FIG. 4 shows a computer-readable medium 402 encoding instructions for performing a method for planning meeting attendance 404 according to one embodiment of the present invention., Kozloski [037].

Kozloski teaches  modeling and mapping nodes to adjust linkages between individuals and specific meetings. The linkage is established when a user accepts an invitation to a meeting. In this system, all acceptances may be treated as "tentative" and the level of commitment of the invitee to attend can be set initially, creating a weighted linkage between the invitee and to the meeting. This can be further adjusted by the invitee subsequent to his or her acceptance., Kozloski [017] –[018].

Kozloski teaches scheduling using an elastic map model for the proposed meeting and gathering information from other meeting attendees or invitees. [0021], [ FIG. 2]

Kozloski discloses an electronic calendar of the meeting requestor is marked with an indicia of the attendance probability value for the potential attendee, and thus, the marked indicia of an attendance probability is on a calendar is an displayed indication. Further the marked indicia is a data element. , Kozloski [014] –[015], [018], [Figure 2]

central processor configured to: compare [[s]] the schedule data elements with the schedule template data elements  and generate[[s]] the schedule adjustment plan data structure based on the comparison.  

Kozloski teaches a system and method that is executed on a computer system., Kozloski [038]- [039]

Kozloski discloses a computer-readable medium 402 encoding instructions for performing a method for planning meeting attendance 404 according to one embodiment of the present invention, Kozloski [0037] ,[FIG. 4].

Kozloski teaches the elastic map model may include a proposed meeting node representing the proposed meeting, a second meeting node representing a second meeting, an attendee node representing the potential attendee, a first spring constant between the proposed meeting and the attendee node, and a second spring constant between the second meeting node in the attendee node …  a probability of attendance through time of the potential attendee to the proposed meeting and the second meeting is computed. ., Kozloski [021] ,[FIG. 2] 
 
(Kozloski teaches a second meeting node, hence a proposed second meeting.)


Regarding Claim 2,  (Currently Amended)

The schedule adjustment device according to claim 1, wherein the central processor is further configured to: calculate[[s]]  a first degree of schedule element match between the schedule data elements and the schedule template data elements, and determine[[s]] based on the degree of schedule match whether or not to generate the schedule adjustment plan data structure.  

Kozloski teaches a system and method for planning meeting attendance … the system includes a computer processor configured to … calculat[e] an attendance probability value for a potential attendee … automatically scheduling the proposed meeting if the attendance probability value is beyond an attendance probability threshold., Kozloski [005]; Kozloski teaches on the other hand, if the free-time probability value is not beyond the free-time probability value threshold, the process continues to suggestion step 112. At suggestion step 112, at least one alternative time interval in which the proposed meeting may be scheduled is proposed to the meeting requestor., Kozloski [015]

Kozloski discloses a computer-readable medium 402 encoding instructions for performing a method for planning meeting attendance 404 according to one embodiment of the present invention, Kozloski [0037] ,[FIG. 4].

Kozloski teaches the elastic map model may include a proposed meeting node representing the proposed meeting, a second meeting node representing a second meeting, an attendee node representing the potential attendee, a first spring constant between the proposed meeting and the attendee node, and a second spring constant between the second meeting node in the attendee node …  a probability of attendance through time of the potential attendee to the proposed meeting and the second meeting is computed. ., Kozloski [021] ,[FIG. 2] 
 
(Kozloski teaches a meeting node, hence a proposed second meeting.)


Regarding Claim 3,  (Currently Amended)

The schedule adjustment device according to claim 2, wherein, the central processor generates the schedule adjustment plan data structure when the degree of schedule match is equal to or higher than a predetermined threshold value.  

Kozloski teaches a system and method for planning meeting attendance … the system includes a computer processor configured to … calculat[e] an attendance probability value for a potential attendee … automatically scheduling the proposed meeting if the attendance probability value is beyond an attendance probability threshold., Kozloski [005], [015], [029]-[030]



Regarding Claim 4,  (Currently Amended)

The schedule adjustment device according to claim 2, wherein the central processor is further configured to: 
determine  degree of  a schedule sequence match; 
determine a  degree of  a schedule time match; wherein a second  degree of schedule match comprises the degree of the schedule sequence match and the degree of the schedule time match; 
to determine whether or not to generate the schedule adjustment plan data structure based on the second degree of schedule match, wherein the degree of schedule sequence match defines a sequence of the schedule, and the degree of schedule time match defines a time of the schedule.  

Kozloski teaches an attendance probability value for a potential attendee … is calculated … based on the potential attendee's history of meeting attendance, the number of meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting (schedule sequence, time match), and automatically scheduling the proposed meeting if the attendance probability value is beyond an attendance probability threshold., Kozloski [013]  and [015]

Kozloski teaches a method that includes an elastic map generation step 202. During elastic map generation step 202, an elastic map model for the proposed meeting is generated. The elastic map model may include a proposed meeting node representing the proposed meeting, a second meeting node  (second degree) representing a second meeting, an attendee node representing the potential attendee, a first spring constant between the proposed meeting and the attendee node, and a second spring constant between the second meeting node in the attendee node., Kozloski [Figure 2] ,[021]  and Kozloski teaches the system may search for a time interval where an attendance probability value of a potential attendee exceeds the threshold attendance probability value in order to suggest at least one alternative time interval., Kozloski [030]

Kozloski teaches meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting and thus Kozloski teaches and meetings scheduled on a calendar (sequence) and time (day). 

 

Regarding Claim 5,  (Currently Amended)

The schedule adjustment device according to claim 4, wherein the central processor is further configured to: determine a degree of schedule time duration match and a degree of schedule time interval match;  to determine whether or not to generate the schedule adjustment plan data structure based on the degree of schedule time duration match and the degree of schedule time interval match: [,] wherein the degree of schedule time duration match is related to a time duration of the schedule,  and the degree of schedule time interval match is related to a time interval between a pair of schedules.  

Kozloski [012]-[013], [015] and Kozloski teaches elastic net and partitioning algorithms can be implemented for each meeting time slot on an ongoing basis to schedule a proposed meeting at a time interval,  an attendance probability value for a potential attendee based, at least in part, on the potential attendee's location over time is calculated, and if the attendance probability value is beyond an attendance probability threshold, the process proceeds to scheduling step 110, where the proposed meeting is automatically scheduled, and on the other hand, if the free-time probability value is not beyond the free-time probability value threshold, the process continues to suggestion step 112, wherein at least one alternative time interval in which the proposed meeting may be scheduled is proposed to the meeting requestor.., Kozloski [020] –[021].


Kozloski teaches meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting and thus Kozloski teaches and meetings scheduled on a calendar (sequence) and time (day). 

Kozloski teaches linkages are adjusted (for example, at the start of particular day, or before a subsequent meeting time slot), all linkages in the network joining all users and all meetings are then rendered as an "elastic net". Kozloski teaches elastic net and partitioning algorithms can be implemented for each meeting time slot on an ongoing basis, to allow users to look ahead at their schedule based on the current setting for all linkage weights. The meetings they are likely to attend would be dynamically adjusted at some interval and their calendars would then be adjusted continually., Kozloski [019] - [020].


Regarding Claim 6, (Currently Amended)

The schedule adjustment device according to claim 1, wherein the central processor is further configure to:  analyze[[s]]  the schedule data elements to detect an action pattern, and  newly generate[[s]],  specific schedule template data elements based on the action pattern,  the schedule information having the action pattern executed when a predetermined threshold value is reached or exceeded.  

Kozloski teaches the attendance probability value may further be based on, for example, the potential attendee's history of meeting attendance, the number of meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting, a real-time location of the potential attendee prior to the time interval of the proposed meeting, a weather and/or traffic forecast at the real-time location of the potential attendee, and a crowd-sourced potential attendee applicant meeting attendance rating (action patterns)., Kozloski [013]

Kozloski teaches the system may search for a time interval where an attendance probability value of a potential attendee exceeds the threshold attendance probability value in order to suggest at least one alternative time interval. For example, if the attendance probability threshold has a value of 0.6, the system may search for a time interval with an attendance probability value greater than 0.6. If the system identifies a time interval with an attendance probability value greater than 0.6, the system may suggest to the meeting requestor that time interval as an alternative time interval in which the proposed meeting may be scheduled., Kozloski [030].



Regarding Claim 7, (Currently Amended)

The schedule adjustment device according to claim 6, wherein the central processor is further configured to: calculate[[s]] degree of schedule template data element match between first schedule template data elements and second schedule template data elements from among a plurality of data elements of the generated  specific schedule template data elements, and determine whether or not to generate common schedule template data elements for a plurality of schedules.  

Kozloski teaches linkages are adjusted (for example, at the start of particular day, or before a subsequent meeting time slot), all linkages in the network joining all users and all meetings are then rendered as an "elastic net". Kozloski teaches elastic net and partitioning algorithms can be implemented for each meeting time slot on an ongoing basis, to allow users to look ahead at their schedule based on the current setting for all linkage weights. The meetings they are likely to attend would be dynamically adjusted at some interval and their calendars would then be adjusted continually., Kozloski [019] - [020].

Kozloski teaches  the computer processor is configured to calculate an attendance probability value 306 for a potential attendee 316 based, at least in part, on the potential attendee's location over time. The computer processor is also configured to mark an electronic calendar 317 of the meeting requestor 302 with an indicia of the attendance probability value 306 for the potential attendee 316., Kozloski [028].

	
Kozloski teaches  system allows for multiple shades of coloring (e.g. between red and green) based on the percentage likelihood that a potential attendee will attend a proposed meeting., Kozloski [035].



Regarding Claim 8,  (Currently Amended)

A schedule adjustment system comprising: a schedule management terminal; and a schedule adjustment server coupled to the schedule management terminal through a network, wherein the schedule management terminal is configured to: store[[s]] schedule data elements indicating a schedule, and the schedule adjustment server is configured to:  store[[s]] schedule template data elements, and compare[[s]] the schedule data elements with the schedule template data elements in order to generate the schedule adjustment plan data structure based on the comparison.
  
[Similar to claim 1] [017]-[018], [027], [031], [037]

Kozloski teaches FIG. 3 shows a system for planning meeting attendance. The system includes a computer processor 304, at least one meeting requestor 302, and at least one potential attendee 316., Kozloski [017]-[018], [027], [031], [037] 

Kozloski teaches the computer processor is further configured to calculate an attendance probability value for a potential attendee … The computer processor may also be configured to automatically schedule the proposed meeting if the attendance probability value., Kozloski [004]

Regarding Claim 9,  (Currently Amended)

The schedule adjustment system according to claim 8, wherein the schedule adjustment server is further configured to: calculate[[s]] degree of schedule match between the schedule information and the schedule template information, and uses the degree of schedule match to determine whether or not to generate the schedule adjustment plan data structure based on the degree of schedule match.  

[similar to claim 2], Kozloski  [004]-[005], [015], [021]



Regarding Claim 10, (Currently Amended)

The schedule adjustment system according to claim 9, wherein the schedule adjustment server generates the schedule adjustment plan data structure when the degree of schedule match is equal to or higher than a predetermined threshold value.  

[similar to claim 3], Kozloski [005], [015] , [030]



Regarding Claim 11, (Currently Amended)

The schedule adjustment system according to claim 9, wherein the degree of schedule sequence match and the degree of schedule time match comprise the degree of schedule match;  and wherein the schedule adjustment server is further configured to: determine whether or not to generate the schedule adjustment plan data structure based on the degree of schedule match, wherein the degree of schedule sequence match defines a sequence of the schedule, and the degree of schedule time match defines a time of the schedule.  

[similar to claim 4], Kozloski  [004], [013],  [015] and  [021], [030]



Regarding Claim 12, (Currently Amended)

The schedule adjustment system according to claim 11, wherein the degree of schedule time duration match and the degree of schedule time interval match comprise the degree of schedule time match; and wherein the schedule adjustment server is further configured  to determine whether or not to generate the schedule adjustment plan data structure based on the degree of schedule time match, and wherein the degree of schedule time duration match is related to a time duration of the schedule, and the degree of schedule time interval match is related to a time interval between a pair of schedules.  

[same as claim 5], Kozloski [013], [015], [019]- [021], [030]

Regarding Claim 13,  (Currently Amended)

The schedule adjustment system according to claim 8, wherein the schedule adjustment server is further configured to: analyze[[s]] an action pattern on a basis of the schedule elements, and generate[[s]],  specific schedule template elements for the schedule based on the analysis, and wherein the schedule adjustment server adjusts the schedule based on the action pattern when a predetermined threshold value is reached or exceeded.  

[similar to claim 6], Kozloski  [004], [013], [020]-[021], [030] 

Kozloski teaches the attendance probability value 306 may be further based on at least one potential attendee attribute 318. The potential attendee attribute 318 may include an applicant history of attendance for all meetings 320, an applicant history of attendance for similar meetings 322, Kozloski [031] and Kozloski discloses the program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server., Kozloski [042] 


Regarding Claim 14,  (Currently Amended)

The schedule adjustment system according to claim 13, wherein the schedule adjustment server is further configured to: calculate[[s]] degree of schedule template element match between first schedule template elements and second schedule template elements based on a plurality of elements of the generated specific schedule template elements, and based on the degree of schedule template element match, determine whether or not to generate common schedule template elements for a plurality of schedules.

[Similar to claim 7], Kozloski  [004], [019] - [021], [030]-[031].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 -20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski (US 2013/0,317,874 A1) and Hoef (US 2019/0,279,139 A1)


Regarding Claim 15,  (Currently Amended)

Kozloski teaches:
The schedule adjustment system according to claim 8, wherein the schedule adjustment server is further configured to: send the schedule adjustment plan data structure to the schedule management terminal, the schedule management terminal configured to: … the schedule adjustment plan corresponding to schedule adjustment plan data structure, and notify the schedule adjustment server of… , and wherein the schedule adjustment server adjusts the schedule 
[Similar to claim 1] [004], [017]-[018], [027], [031], [037]

Kozloski teaches FIG. 3 shows a system for planning meeting attendance. The system includes a computer processor 304, at least one meeting requestor 302, and at least one potential attendee 316., Kozloski [017]-[018], [027], [031], [037] 


Kozloski does not explicitly teach:
“… the displayed … an approval indication … in response to the receiving the notification of the approval. …”

Hoef teaches:

“… the displayed … an approval indication … in response to the receiving the notification of the approval. …”

Hoef teaches a display may include all users who are scheduled to participate in a particular event and may therefore facilitate communication with only invited and/or confirmed participants of a particular event., Hoef [085], [Figure 11A] and Hoef teaches , each of the invitees may be sent an invitation for the event and, upon confirmation and/or acceptance of the invitation, the event may be added to each of the accepting invitee's calendars at 1534. , Hoef [0102] –[0104]

Kozloski teaches planning meeting attendance. Hoef teaches comparing calendars of and availability visual indicators . It would have obvious to combine prior to the effective filing date  calculat[ing] an attendance probability value for a potential attendee as taught by Kozloski teaches confirmation and acceptance of invitation as taught by Hoef, to tracking and/or visualizing potential shared available time slots based upon the flexibility of conflicts or potential conflicts during the requested time frame(s)., Hoef [abstract]. 



Regarding Claim 16, (Currently Amended)

The schedule adjustment system according to claim 8,  further comprising: a schedule management server configured to centrally manage a plurality of schedules comprising schedule data elements, the schedule management server coupled to the network, the schedule management server configured to store[[s]] the schedule data elements, the schedule adjustment server configured to demand[[s]] the schedule data elements from the schedule management server, - 10 - Application No.: 17/163,728the schedule management server configured to send[[s]], in response to the demand, the demanded schedule data elements  to the schedule adjustment server, and the schedule adjustment server is configured to generate[[s]] the schedule adjustment plan data structure based on the demanded schedule data elements.

Kozloski teaches the computer processor 304 is configured to receive from the meeting requestor 302 a request to schedule a proposed meeting 310 at a proposed meeting time interval 312. In addition, the computer processor is configured to calculate an attendance probability value 306 for a potential attendee , Kozloski [028] and Kozloski [004], [027]-[030], [037] and [017]-[018].



Regarding Claim 17, (Currently Amended)

A schedule adjustment method for generating a schedule adjustment plan data structure from schedule data elements, and providing the generated schedule adjustment plan data structure to a display device, the schedule adjustment method comprising: storing schedule template data elements comparing the schedule data elements with the schedule template data elements and generating the schedule adjustment plan data structure based on the results of the comparison; and  … 

Kozloski  [004], [017]-[018], [027], [031],[037] 

Although highly suggested, Kozloski does not explicitly teach:
“… displaying the schedule adjustment plan based on the schedule adjustment plan data structure…”

Hoef teaches:
“… displaying the schedule adjustment plan based on the schedule adjustment plan data structure…”


Hoef teaches each of the invitees may be sent an invitation for the event and, upon confirmation and/or acceptance of the invitation, the event may be added to each of the accepting invitee's calendars at 1534. , Hoef [085], [Figure 11A], [0102] –[0104]

Kozloski teaches planning meeting attendance. Hoef teaches comparing calendars of and availability visual indicators . It would have obvious to combine prior to the effective filing date calculat[ing] an attendance probability value for a potential attendee as taught by Kozloski teaches confirmation and acceptance of invitation as taught by Hoef, to tracking and/or visualizing potential shared available time slots based upon the flexibility of conflicts or potential conflicts during the requested time frame(s)., Hoef [abstract]. 


Regarding Claim 18, (Currently Amended)

The schedule adjustment method according to claim 17, wherein the schedule adjustment plan generation comprises: calculating a degree of schedule match between the schedule data elements and the schedule template data elements, determining based on the degree of schedule match, whether or not to generate the schedule adjustment plan data structure.

[similar to claim 2], Kozloski [005], [015]


Regarding Claim 19, (Currently Amended)

The schedule adjustment method according to claim 18, wherein the schedule adjustment plan data structure generation includes generating the schedule adjustment plan data structure when the degree of schedule match is equal to or higher than a predetermined threshold value.
[similar to claim 3], Kozloski [005], [015]



Regarding Claim 20,  

The schedule adjustment method according to claim 18, wherein a degree of schedule sequence match and a degree of schedule time match as comprise the degree of schedule match, and wherein the method includes determining whether or not to generate the schedule adjustment plan data structure based on the degree of schedule match, the degree of schedule sequence match defining a sequence of the schedule, the degree of schedule time match defining a time of the schedule

[Similar to claim 4] , Kozloski [013] ,  [015], [021], [030]

Kozloski teaches meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting and thus Kozloski teaches and meetings scheduled on a calendar (sequence) and time (day). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alberth (US 2011/0,131,514 A1) teaches calendar entry corresponding to calendar event and the prioritization information pertaining to the decision are presented on a display.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624